Title: To Benjamin Franklin from Gurdon S. Mumford, 3 December 1782
From: Mumford, Gurdon Saltonstall
To: Franklin, Benjamin


Respected Sir,Nantes Dec 3 1782
Inclosed is a letter recd. by the Ship Nonsuch in 22 days from Philadelphia, it would have been sent on by the Express but by some unaccountabe means it was left behind & Mr. Williams now desires me to forward it to your Excellency— I ask a thousand pardons for having thus long delayed acknowledging the many kindnesses your Excellency was pleased to shew me at Passy & I beg you will accept my hearty thanks for the same. I should certainly not have delayed doing this long before had I not known your excellency’s time was taken up in more important matters. Thefore I have only to hope you will be pleased to excuse this & believe me to be with the highest Respect & Esteem Your Excellencys most Obliged humble Servt
G. S. Mumford
My most respectfull Compliments wait on your Grandson & to Mr. de la MotteHis Exy. Dr. Franklin
 
Notation: Mumford Decr. 3. 1782
